DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is considered vague and indefinite for the following reasons:
(a)  Claim 3 recites the limitation "the upper block" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
(b)  Claim 3 recites the limitation "the lower block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zickmantel (U.S. 1,886,860).  Zickmantel teaches a retractable carrying container, shown in figure 1, comprising an outer shell a, the outer shell being a hollow cylinder (figure 1), and disposed with a first thread on inner surface (lower end of a; figure 1), an inner shell b, having a carrying space (cavity of b), disposed inside the outer shell (figure 1), and disposed with a second thread on outer surface (shown at lead line b in figure 2), the second thread matching first thread (figures 2 and 3), an upper stopper (upper rim of b to which c is attached), disposed on upper edge of the second thread of the inner shell b, and a lower stopper (lower rim of b shown below threads in figure 2), disposed on lower edge of the second thread of the inner shell b, wherein the outer shell a and the inner shell b having different relative positions (figures 1 and 2) due to the interaction between the first thread and the second thread, and the distance between the upper stopper and the lower stopper defining a range of the lowest and highest positions of the inner shell (figures 1 and 2).

Regarding claim 2, the carrying space (cavity of b) of the inner shell has an opening (at upper end of b), and an application head c is disposed at the opening.
Regarding claim 3, the upper block and the lower block are ring-shaped blocking elements (it assumed that this claim refers to the upper and lower stopper; upper rim of b and lower rim of b are both annular).

Regarding claim 4, the first thread (thread of a) and the second thread (thread of b) drive the movement of the outer shell and the inner shell through mutual rotation to change the relative positions of the outer shell and the inner shell (page 1; lines 51-59).

Regarding claim 5, the second thread (thread of b) has a total stroke length greater than the total stroke length of the first thread (thread of a; figure 1).

Regarding claim 6, the lower stopper (lower annular rim of b) is in contact with the first thread (figure 1), the lower stopper (lower annular rim of b) is already at the lowermost edge of the second thread, which is the highest position where the inner shell can be (figure 1).

Regarding claim 7, when the upper stopper (upper annular rim of b) is in contact with the first thread (figure 2), the upper stopper is already at the uppermost edge of the second thread, which is the lowest position where the inner shell can be (figure 2).

Regarding claim 10, the application head c is completely hidden in the outer shell when the upper stopper of the inner shell touches the first thread (figure 2).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zickmantel (U.S. 1,886,860) in view of DE 551,602. Zickmantel discloses the claimed invention except for an application head being raised above the upper edge.  DE 551,602 teaches that it is known to provide a container with an application head which is raised above the upper edge (see figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Zickmantel with an application head moveable to an exposed position, as taught by DE 551,602, in order to apply the contents of the container using a brush and in order to store the brush when not in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the inner and outer members.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736